 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   SHANE MICHAEL SANDOVAL,                               Case No.: 2:19-cv-00180-RFB-VCF
12          Plaintiff(s),                                                 Order
13   v.
14   DRYBAR HOLDINGS, LLC, et al.,
15          Defendant(s).
16         An early neutral evaluation is currently set for June 3, 2019. See Docket No. 35. An
17 evaluating magistrate judge may sua sponte exempt a case from the early neutral evaluation
18 process. Local Rule 16-6(c). Having reviewed the parties’ settlement statements and in light of
19 their competing representations regarding their respective acceptable settlement outcomes, holding
20 an early neutral evaluation in this case would be futile. Accordingly, the early neutral evaluation
21 is VACATED and this case returns to the normal litigation track.
22         IT IS SO ORDERED.
23         Dated: May 31, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
